DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pervan, US 2017/0089379 in view of Pervan, US 2013/0047536.
Regarding claim 1:
Pervan ‘379 discloses building panels comprising a first panel and a second panel and comprising a locking device (refer to Fig. 5A), the building panels being configured to be arranged in parallel with each other in a locked state of the first and second panels and the locking device comprising: 
a tongue (12) and an edge groove (6)provided in the second panel and the first panel respectively, the tongue and the edge groove being configured to cooperate with each other for locking a first edge portion of the first panel to a second edge portion of the second panel in a first direction and 
a separate tongue (3) and a tongue groove (5) configured to cooperate with each other for locking said first edge portion to said second edge portion in a second direction, the separate tongue being provided in an insertion groove (4).
Pervan ‘379 does not expressly disclose relative length of the grooves to the edge portions.
Pervan ‘536 discloses a tongue groove (20) wherein a length of the tongue groove along the first edge portion (8) is smaller than the length of the first edge portion, the tongue groove being delimited by a first and second wall portion along a longitudinal direction of the tongue groove.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to construct the tongue groove of Pervan ‘379 wherein a length of the tongue groove along the first edge portion is smaller than the length of the first edge portion, the tongue groove being delimited by a first and second barrier portion along a longitudinal direction of the tongue groove as suggested by Pervan’ 536 in order to provide a discrete space that receives each flexible protrusion (8).
Regarding claims 2 and 3:
Pervan ‘379 discloses wherein the first panel comprises a first (31a) and a second (30a) lip, the first lip extending beyond the second lip along the second direction, and wherein the edge groove is provided between the first and second lips;
wherein the tongue groove is provided in the first lip.
Regarding claim 4:
Pervan ‘379 discloses wherein the tongue and the edge groove are provided in the second edge portion ' and the first edge portion , respectively.  
Regarding claim 5:
Pervan ‘379 discloses wherein the insertion groove and the tongue groove are provided in the second edge portion and the first edge portion , respectively.  
Regarding claim 7:
Pervan ‘379 modified in view of Pervan ‘536 discloses wherein the length of the tongue groove is larger than a length of said tongue along the second edge portion (allowing the tongue to enter the tongue groove).
Regarding claim 8:
Pervan ‘379 discloses wherein the first and second panels are configured to be locked by a relative displacement with respect to each other while main planes of the first and second panels are essentially provided in parallel (refer to Figs. 5a-5d).
Regarding claim 9:
Pervan ‘379 discloses wherein the tongue groove and/or the insertion groove are/is slanted relative a main plane of the first panel and/or the second panel.  
Regarding claim 10:
Pervan ‘379 discloses wherein, in a locked state of the first and second panels, there is a space between the tongue and the edge groove (para. 0084).
Regarding claims 11-14:
Pervan ‘379 discloses wherein the locking device further comprises first engagement portions and second engagement portions for locking along the first direction and first joining portion and second joining portion for locking along the second direction (the geometry of the locking device is essentially identical in both ‘379 and the instant invention).
Regarding claim 15:
Pervan ‘379 discloses wherein the building panels are furniture components (para. 0001).
Regarding claim 16:
Pervan ‘379 discloses wherein the separate tongue (3) is flexible.

Response to Arguments
Applicant's arguments filed 10/7/22 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that the cavities of Pervan ’36 are configured to accommodate only a vertically extending static protrusion, it is unclear what makes a cavity configured to only accommodate a static protrusion and not a flexible tongue. Nothing about the cavity structure of Pervan ’36 appears to make it disqualified to accommodate a flexible protrusion. The rigidity of the protrusions of Pervan ’36 are not germane to the modification of the primary reference of Pervan ’79. Regardless, it is noted that the embodiment of Fig. 10c of Pervan ’36 discloses a flexible tongue and suggests that the cavities may accommodate a variety of different protrusion types.
Regarding applicant’s argument that there is no motivation to substitute a cavity as suggested by Pervan ’36 for the cavity structure of Pervan ’79 and that the substitution would not be made absent impermissible hindsight, Pervan ’36 notes that the locking system may include several cavities and several protrusions (para. 0020 and 0021). The disclosure of Pervan ’79 is silent with regards to the cavity structure but Pervan ’79 does disclose several protrusions (8). A person of ordinary skill would recognize based on the disclosure of Pervan ’36 that several cavities may be relied upon to accommodate the several protrusions as taught by Pervan ’79. The motivation to provide several cavities as suggested by Pervan ’36 into Pervan ’79 would be to provide discrete spaces to receive the several protrusions of Pervan ’79.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633